652 So. 2d 911 (1995)
ALL AMERICAN SOUP AND SALAD, INC., etc., Appellant,
v.
COLONIAL PROMENADE, etc., Appellee.
No. 94-298.
District Court of Appeal of Florida, Fifth District.
March 24, 1995.
*912 Thomas C. Nash, II, and J. Matthew Marquardt of Macfarlane Ausley Ferguson & McMullen, Clearwater, for appellant.
T. Kevin Knight of Drage, DeBeubien, Knight, Simmons, Romano & Neal, Orlando for appellee.
THOMPSON, Judge.
All American Soup and Salad, Inc. ("Tenant"), the defendant below, appeals the trial court's final judgment awarding Colonial Promenade ("Landlord"), the plaintiff below, damages in the total sum of $500,000.00 for the Tenant's default under the parties' commercial lease agreement.
We affirm the trial court's final judgment because the Tenant has not provided a complete transcript of the non-jury trial proceedings and, thus, has failed to bring a proper record for this court's review. Since the Tenant has failed to meet its responsibility to ensure that a record adequate to permit resolution of the issues raised on appeal be prepared and transmitted to the appellate court, the Tenant fails to meet its burden of establishing reversible error to overcome the presumption of correctness afforded to the trial court's decision. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979) (it is the duty of the appellant to bring before the appellate court a record which is adequate to support his or her appeal); Pertz v. Zohar, 556 So. 2d 459 (Fla. 2d DCA 1990) (absent an appropriate record for review by appellate court, appellant must demonstrate that trial court order is fundamentally erroneous); accord Mills v. Heenan, 382 So. 2d 1317, 1318 (Fla. 5th DCA 1980). The Tenant's contention that its written closing argument is a "proper substitute" for a transcript of the trial court proceedings is without merit.
AFFIRMED.
HARRIS, C.J., and DAUKSCH, J., concur.